      Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 1 of 8 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF WEST VIRGINIA
                                      AT WHEELING                 ELECTRONICALLY
                                                                                                FILED
 RUSSELL BENNETT and BARBARA                                                                Jan 12 2021
 BENNETT,                                                                              U.S. DISTRICT COURT
                                                                                       Northern District of WV

      Plaintiffs,
                                                                                             5:21-CV-8 (Bailey)
 v.                                                                        Civil Action No. _________
                                                                          (Ohio County Circuit Court
                                                                           Civil Action No. 20-C-373)
 VEBI VEHAPI and MS TRANSPORT,
 LLC,

      Defendants.

                             DEFENDANTS’ PETITION FOR REMOVAL

         COME NOW the Defendants and Removing Parties, Vebi Vehapi and MS Transport, LLC,

by counsel, the law firm of Bailey & Wyant, PLLC, Justin C. Taylor, and Thomas E. Buck, and

hereby petitions for removal to this Honorable Court pursuant to 28 U.S.C.§ 1332, et seq., and

respectfully presents the following grounds for removal:

                                          I. NATURE OF ACTION

         1.         Plaintiffs, Russell and Barbara Bennett, filed the underlying four (4) count Amended

                    Complaint on December 15, 2020. See Exhibit A. Under Count I, Plaintiffs allege

                    that Defendant Vebi Vehapi was negligent in operating a truck/tractor motor vehicle

                    owned by Defendant MS Transport, LLC that caused a side-swipe collision with

                    Plaintiffs’ Ford F250 pick-up truck. See Exhibit A, ¶ 12. In Count II, Plaintiffs allege

                    that Defendant MS Transport, LLC negligently entrusted their truck to Defendant

                    Vebi Vehapi based on Defendant MS Transport, LLC’s actual or constructive notice

                    and knowledge that Defendant Vebi Vehapi was unfit to operate said truck/tractor


                                                       1
Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 2 of 8 PageID #: 2




         motor vehicle with a reasonable safety for other motor vehicle operators upon the

         roadways of the State of West Virginia. Id., ¶¶ 19-20. In Count III, Plaintiff Barbara

         Bennett alleges that she has lost the consortium of her husband, Plaintiff Russell

         Bennett caused by the conduct of Defendants in this matter. Id., ¶ 26. Finally, in

         Count IV, Plaintiffs allege they have and continue to suffer property damage and

         other related losses, including but not limited to, loss of use, annoyance,

         inconvenience, aggravation, costs and expenses. Id., ¶ 28.

   2.    As a result of these allegations, Plaintiff’s filed a Complaint in the Circuit Court of

         Ohio County, West Virginia, Civil Action No. 20-C-246, against these Defendants.

                          II. DIVERSITY OF CITIZENSHIP

   3.    Plaintiffs admit in their Amended Complaint that they are residents of Ohio County,

         West Virginia. Id., ¶¶ 1-2.

   4.    Plaintiffs admit in their Amended Complaint that Defendant Vebi Vehapi is a

         resident of St. Louis, Missouri. Id., ¶ 3.

   5.    Plaintiffs admit in their Amended Complaint that Defendant MS Transport, LLC is

         organized under the laws of the State of Missouri with its principal place of business

         being 1091 Hickory Ridge Trail, Arnold, Missouri 63010. Id., ¶¶ 4-5.

   6.    Accordingly, the parties are completely diverse for 28 U.S.C. § 1332(a)(1) purposes,

         which states that the district courts shall have original jurisdiction of all civil actions

         where the amount in controversy exceed the sum or value of $75,000, exclusive of

         interest and costs, and is between citizens of different states.

   7.    The Petition for removal is timely. The Amended Complaint was filed on or about

         December 15, 2020. Defendant Vebi Vehapi was served on 12/24/00 and Defendant



                                             2
Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 3 of 8 PageID #: 3




         MS Transport, LLC was served via the Missouri Secretary of State on 1/4/00. See

         Exhibit B. 28 U.S.C § 1446(b)(1) states that “the notice of removal of a civil action

         or proceeding shall be filed within 30 days after the receipt by the defendant, through

         service or otherwise, of a copy of the initial pleading setting forth the claim for relief

         upon which such action or proceeding is based, or within 30 days after the service of

         summons upon the defendant if such initial pleading has then been filed in court and

         is not required to be served on the defendant, whichever period is shorter.” This

         Petition for Removal was filed on January 12, 2021, which is less than 30 days after

         receipt of the original pleading by either Defendant.

                          III. AMOUNT IN CONTROVERSY

   8.    The Amended Complaint does not specify the amount of monetary damages that

         Plaintiffs are seeking. However, Plaintiffs are seeking a variety of compensatory

         damages, punitive damages, pre- and post-judgment interest and costs. These

         damages, if awarded, would undoubtedly be in excess of the statutory minimum of

         $75,000.

   9.    Specifically, Plaintiffs are seeking an award of compensatory damages for injuries to

         Plaintiff Russell Bennett’s head, neck, back, shoulders, arms, extremities, body

         chemistry, psyche, muscles, tissues, fascia, and other internal and external bodily

         injuries. Exhibit A, ¶ 22. Some to all of these injuries are permanent and lasting in

         nature and will cause Plaintiff Russell Barrett future suffering. Id. Further, Plaintiff

         Russell Bennet has alleged he has incurred diverse and sundry expenses for medical

         care and treatment and will suffer future divers and sundry expenses for medical care

         and treatment; has suffered a diminution in his ability and capacity to care for



                                             3
Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 4 of 8 PageID #: 4




         himself and enjoy a normal life; and anticipates sustaining a future loss of earning

         capacity. Id., ¶ 23. The Amended Complaint further asserts that Plaintiff Barbara

         Bennett has been deprived of the consortium and services of her husband and both

         Plaintiffs have suffered loss of use, annoyance, inconvenience, aggravation, and costs

         and expenses with respect to their damaged property. Id., ¶¶ 26, 28.

   10.   Plaintiffs also assert in their “Wherefore” paragraph of the Amended Complaint that

         they are seeking plus pre and postjudgment interest and costs and punitive damages.

   11.   It is clear that plaintiffs are asserting the damages they have allegedly sustained are

         serious, severe, and permanent.

   12.   Because there is complete diversity among the parties to this matter and because the

         amount in controversy undoubtedly exceeds 75,000.00, exclusive of interest and

         costs, Defendant is entitled to removal of this matter from state court to federal court

         pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1444.

   13.   This Court has original jurisdiction of the above-entitled action pursuant to 28 U.S.C.

         § 1332 and the action may, therefore, be removed to this Court pursuant to 28 U.S.C.

         § 1441 and 28 U.S.C. § 1446.

                 IV. ADDITIONAL PROCEDURAL COMPLIANCE

   14.   Further, venue in this action is proper under 28 U.S. § 1441(a) because this Court is

         the United States District Court for the district and division corresponding to the

         place where the state-court action was pending.

   15.   Pursuant to 28 U.S.C. § 1441(d), a Notice of Filing of Petition for Removal of

         Proceeding from State Court has been filed with the Clerk of the Circuit Court of

         Ohio County, West Virginia, and Plaintiffs’ counsel has been served with a copy of



                                            4
   Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 5 of 8 PageID #: 5




              same. See Exhibit C.

       16.    The only pleadings filed to date in this matter in state court are the Summonses and

              Amended Complaint. The docket sheet from the Circuit Court of Ohio County, West

              Virginia, with respect to this matter, is attached hereto as Exhibit D. As set in the

              Notice of Filing of Petition for Removal of Proceeding From State Court, Defendants

              have requested that the Clerk of the Circuit Court of Ohio County, West Virginia

              provide a complete copy of the file with regard to Civil Action No. 20-C-246 to the

              Clerk for the United States District Court for the Northern District of West Virginia

              at Clarksburg.

       17.    Finally, Defendants have paid the fee to the Clerk’s office in the amount of $400.00

              for filing this Petition.

       WHEREFORE, Defendants and Removing Parties, Vebi Vehapi and MS Transport, LLC,

respectfully request that this Honorable Court GRANT the relief sought herein, and remove the

above-captioned action from the Circuit Court of Ohio County, West Virginia, to this Court.




                                                    MS Transport, LLC and Vebi Vehapi,

                                                    By Counsel,

  /s/ Justin C. Taylor
Justin C. Taylor (WV Bar #8014)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
jtaylor@baileywyant.com
sbloom@baileywyant.com
(304) 345-4222



                                                5
  Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 6 of 8 PageID #: 6




Thomas E. Buck (WV Bar #6167)
Bailey & Wyant, PLLC
1219 Chapline Street
Wheeling, West Virginia 26003
tbuck@baileywyant.com
(304) 233-3100




                                     6
      Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 7 of 8 PageID #: 7




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                    AT WHEELING

 RUSSELL BENNETT and BARBARA
 BENNETT,

      Plaintiffs,

                                                                                    5:21-CV-8 (Bailey)
                                                                  Civil Action No. _________
 v.
                                                                 (Ohio County Circuit Court
                                                                  Civil Action No. 20-C-373)
 VEBI VEHAPI and MS TRANSPORT,
 LLC,

      Defendants.

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of foregoing DEFENDANTS’

PETITION FOR REMOVAL was served upon the following parties through the Court s

Electronic Case Filing (ECF) system on this day, January 12, 2021:


                                       Ronald W. Zavolta
                                       Michael P. Zavolta
                                        Paul J. Ratcliffe
                                       Zavolta Law Office
                                       741 Fairmont Pike
                                     Wheeling, WV 26003
                            Email Address: Ronald@zavoltalaw.net
                            Email Address: Michael@zavoltalaw.net
                               Email Address: Paul@zavoltalaw.net
                         Attorney For: Barbara Bennett, Russell Bennett


                                                  /s /s/ Justin C. Taylor
                                                 Justin C. Taylor (WV Bar #8014)
                                                 BAILEY & WYANT, PLLC
                                                 500 Virginia Street, East, Suite 600
                                                 Post Office Box 3710
Case 5:21-cv-00008-JPB Document 1 Filed 01/12/21 Page 8 of 8 PageID #: 8




                                    Charleston, West Virginia 25337-3710
                                    jtaylor@baileywyant.com
                                    sbloom@baileywyant.com
                                    (304) 345-4222

                                    Thomas E. Buck (WV Bar #6167)
                                    Bailey & Wyant, PLLC
                                    1219 Chapline Street
                                    Wheeling, West Virginia 26003
                                    tbuck@baileywyant.com
                                    (304) 233-3100
